Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 11/16/2020.  Claims 7-14 are currently pending. 
Response to Amendment
The rejection of claims 1 and 4-6 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 12, 14 and 15 of U.S. Patent No. 7,226,543 is withdrawn in view of their cancellation.
The rejections of claims 1 and 4-6 under 35 U.S.C. 102 and/or 103 as being unpatentable over  Takagimi et al. (US 7,226,543i) and as further evidenced by Fukugawa et al. (JP 2007-223880 A) are withdrawn in view of their cancellation.
Claim Objections
Claims 8, 10 and 12 are objected to because of the following informalities:  
In claim 8, Applicant is suggested to add a semicolon to the end of the limitation “selecting an Al2O3 having a specific surface area of 0.3-11 m2/g” for the limitation to read as “selecting an Al2O3 having a specific surface area of 0.3-11 m2/g;” in order to improve clarity in the claim.
In claims 10 and 12, Applicant is suggested to amend the terms “m2/g” to read as “m2/g” in order to improve clarity of the claimed units. 
Claim 10 is also objected to because the claim fails to end with a period and is therefore not in proper form.  Applicant is required to amend the claim such that it properly ends with a period.  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See also MPEP 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites steps comprising “adding the Al2O3 in an amount of 3 to 12% by weight in terms of aluminum to a powder of Gd2O2S to form a mixture” followed by “reacting the mixture with a gas comprising sulfur atoms with an oxidation number of -2 while heating”.  However, this particular order of steps, e.g., forming a Gd2O2S-Al2O3 mixture followed by reacting the mixture with a S2--containing gas, does not have adequate support in the original specification.  The original specification describes three embodiments regarding producing the claimed oxysulfide-based cold storage material: 1) merely adding Al2O3 to an oxysulfide compound of the general formula R2O2S (para. [0010]), 2) adding Al2O3 to a rare earth oxide followed by reacting with a sulfur-containing gas to yield an oxysulfide (para. [0010], or 3) sulfurizing a rare earth oxide powder first followed by mixing Al2O3 afterwards (para. [0012]).  It is clear from the specification the purpose of providing the sulfur-containing gas is to react precursor rare earth oxides into rare earth oxysulfides, and there is no support for adding a sulfur-containing gas to an already formed or provided rare earth oxysulfide as newly claimed.  
Claims 9 and 12-14 are also rejected under 112(a) for their dependency on claim 8.  
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takagimi et al. (US 7,226,543, hereinafter Takagimi).  
As to claims 7 and 10, Takagimi teaches a method of preparing a Gd2O2S-based cold storage material (rare earth metal oxysulfide useful as a regenerative material at liquid helium temperature, abstract; Gd2O2S is an exemplary regenerative material in the reference, see Embodiment 1 in Table 1 and Embodiment 12 in col. 17 lines 19-36 and Table 12) comprising providing, i.e., selecting, and adding Al2O3 in an amount overlapping, and even within, the claimed range of 3 to 12% by weight in terms of aluminum to a powder of Gd2O2S to form a mixture, followed by forming the mixture into grains (Takagimi teaches the “best embodiment” comprises the “addition of toughenings” where the rare earth metal oxysulfide regenerative material is produced by adding a toughening additive at a concentration of 0.05-30 wt. % to a powder of the general formula R2O2S, and forming that mixture into granules, col. 14 lines 43-46 and col. 15 lines 25-29; Al2O3 is an exemplary toughening additive, col. 2 lines 61-63, col. 15 lines 4-6, and Embodiment 12 and Table 2 in col. 17; Embodiment 12 also includes working examples where 10 wt.% and 20 wt.% Al2O3 are each added to Gd2O2S, Table 12, which corresponds to approximately 5.3 % by weight in terms of aluminum and 10.6 % by weight in terms of aluminum, respectively, calculated by converting the wt.% of alumina to wt.% aluminum atoms by stoichiometry, e.g., there being 1 mol alumina per 101.96 g alumina, 2 mol aluminum per 1 mol alumina, and 26.9815 g aluminum per mol aluminum).  
Although Takagimi fails to explicitly teach the Al2O3 has a specific surface area of 0.3-11 m2/g or 0.3-7.2 m2/g, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed Al-2O3 specific surface area ranges would flow naturally from the teachings of Takagimi since Takagimi teaches the rare earth oxysulfide material containing the Al2O3 additive (the working examples at Table 12, described above) show no breakage of granules therein after subject to 1,500, 2,500 and 10,000 hours of continuous operation (col. 15 lines 14-24, col. 23 lines 50-60 and col. 27 lines 12-22) and the general purpose of Takagimi’s invention is to provide a regenerative material having a large heat capacity at liquid helium temperature while also having a high durability against heat impacts and vibrations (col. 1 lines 54-58), which is substantially similar to Applicant’s discussion at paragraphs [0006], [0015] and [0034] of the original specification and presented data of Tables 1-5 of the original specification the object of the present invention is to provide a ceramic cold storage material having a large thermal capacity in a ultra-low temperature range of 10 K or less and being highly durable against thermal shock and mechanical vibration, having the advantage of no observable grain breakage/destruction is observed even after 10,000 hours of continuous operation attributed to the Al2O3 having specific surface area(s) within the claimed range.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
As to claim 11, Takagimi teaches the Al2O3 is added in an amount encompassing and meeting the claimed range of 3 to 5% by weight in terms of aluminum (the working examples sets forth the addition of both 1 wt.% and 10 wt.% Al2O3 added to Gd2O2S, Table 12, which correspond to approximately 0.5 and 5.3 % by weight in terms of aluminum; the amount by weight of aluminum taught by the reference’s examples indicates the claimed range of 3 to 5 % is encompassed and overlapped by way of the disclosed narrow range of 0.5 to 5.3 %; the exemplary disclosed amount of 5.3 % by weight in terms of aluminum in the reference is also merely close to the end point of the claimed range of 5% by weight in terms of aluminum such that it constitutes a prima facie case of obviousness of the claimed amount of aluminum/Al2O3).  In any event, note the general range of the toughening additive disclosed in the reference (0.05 to 30 wt.%, described above, which corresponds to approximately 0.03 to 15.9% by weight in terms of aluminum) overlaps the claimed range.   
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive to preemptively obviate the new ground(s) of rejection set forth over Takagimi et al. (US 7,226,543), above.  Applicant argues (see pages 5-6 of the present response) Takagimi et al. fails to teach or suggest selecting an Al2O3 having a specific surface area of 0.3-11 m2/g as recited in the new independent claims and the resulting cold storage material possesses unexpected properties in that no destruction of the Al-doped Gd2O2S cold storage material was observed after simple harmonic motion in which a maximum acceleration of 300 m/s2 was applied 1 x 106 times.  These arguments are not persuasive because it is the Office’s position that, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed Al-2O3 specific surface area ranges of 0.3-11 m2/g and 0.3-7.2 m2/g would flow naturally from the teachings of Takagimi et al. since Takagimi et al. teaches the rare earth oxysulfide material containing the Al2O3 additive (the working examples at Table 12) show no breakage of granules therein after subject to 1,500, 2,500 and 10,000 hours of continuous operation (col. 15 lines 14-24, col. 23 lines 50-60 and col. 27 lines 12-22) and the general purpose of Takagimi et al.’s invention is to provide a regenerative material having a large heat capacity at liquid helium temperature while also having a high durability against heat impacts and vibrations (col. 1 lines 54-58), which is substantially similar to Applicant’s discussion at paragraphs [0006], [0015] and [0034] of the original specification and presented data of Tables 1-5 of the original specification the object of the present invention is to provide a ceramic cold storage material having a large thermal capacity in a ultra-low temperature range of 10 K or less and being highly durable against thermal shock and mechanical vibration, having the advantage of no observable grain breakage/destruction is observed even after 10,000 hours of continuous operation attributed to the Al2O3 having specific surface area(s) within the claimed range.  
There is concern the material of Takagimi et al. expresses substantially the same properties of a large thermal capacity at extreme low temperatures while also being durable against thermal shock/impact and mechanical vibration from the addition of Al2O3 as that disclosed in the present invention.  There is also concern the present invention merely enumerates a latent property of the Al2O3 additive, e.g., specific surface area, present in the prior art reference.  There is also concern the enumerated latent property of the Al2O3 encompass what a person of ordinary skill in the art would regard as typical, routine and commercially-available alpha-alumina materials in the prior art (see the brief discussions of the Fukugawa et al. JP 2007-223880 A and Fukuhara et al. US 2010/0032611 references in the Prior Art Cited But Not Applied section, below).  Even though Takagimi et al. fails to teach or suggest the specific surface area of the toughening additive, the results set forth in the present application’s comparative showing appear merely as an expected beneficial result from the general teachings and examples of Takagimi et al.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Although the present ground(s) of rejection relies on an obviousness rationale to address the claimed Al2O3 specific surface area ranges rather than an anticipation rationale, Applicant is also reminded that products of identical chemical composition cannot have mutually exclusive properties, and that if the composition is physically the same it must have the same properties.  In the present case, the composition of Takagimi et al. comprises a Gd2O2S-Al2O3-based material exhibiting no breakage of granules therein after subject to 1,500, 2,500 and 10,000 hours of continuous operation and the present invention comprises a Gd2O2S-Al2O3-based material having the advantage of no observable grain breakage/destruction is observed even after 10,000 hours of continuous operation attributed to the Al2O3 having specific surface area(s) within the claimed ranges of 0.3-11 m2/g and 0.3-7.2 m2/g.  In other words, the material of Takagimi et al. and the present invention both have the same physical composition (Gd2O2S-Al2O3) and the same resultant properties therefrom present (non-breakage of granules after being subject to 10,000 hours of continuous operation) such that a prima facie case of obviousness exists over the claimed Al2O3 specific surface area(s) structure/property since the reference otherwise teachings the same chemical structure and resultant properties as those presently disclosed.  
Regarding Applicant’s allegation of the resulting Gd2O2S-based cold storage material from the claimed method possessing unexpected, it is noted the original specification discloses working examples where subsets of alumina specific surface area ranges perform better than values outside the claimed range(s).  However, the teachings of the Takagimi et al. reference set forth substantially the same property as that disclosed in the original specification resulting from the claimed specific surface area ranges, namely non-breakage of the oxysulfide granules even after being subjected to 1,500, 2,500 and 10,000 hours of continuous operation, as an expected beneficial result.  See col. 15 lines 14-24, col. 23 lines 50-60 and col. 27 lines 12-22 of Takagimi et al. as compared to paragraphs [0015] and [0034] and the presented data of Tables 1-5 of the present application’s original specification.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  
The examples in the present specification are also of no probative value in determining patentability of the claims since they do not involve a comparison of Applicant’s invention with the closest applied prior art.  The material composition and resultant properties therefrom disclosed in Takagimi et al. appear to constitute closer prior art to the material produced by the recited method than the comparative examples in the present application’s comparative showing having Al2O3 with a specific surface area outside the range of 0.3-11 m2/g.  See In re De Blawe, 222 USPQ 191 (FED. Cir. 1984), and In re Fenn, 208 USPQ 470 (CCPA 1981). 	
Prior Art Cited But Not Applied
The following alternative teachings and disclosures of the Takagimi reference (US 7,226,543) are considered pertinent to Applicant's disclosure:  Takagimi teaches a rare earth metal oxysulfide is generated by placing a powder of a rare earth oxide, e.g., gadolinium oxide, in a reaction tube and heating the tube while passing a gas containing sulfur atoms of oxidation number -2 such as H2S or CH3SH (col. 4 lines 49-54 and col. 6 lines 59-66).  Takagimi further teaches the toughening additive may be added to the precursor rare earth oxide powder raw material, flowing a gas containing sulfur atoms of oxidation number -2 such as H2S or CH3SH into the material while heating to produce an oxysulfide, forming granules, and sintering the granules (col. 15 lines 29-40).  See also col. 17 lines 22-25, which refer to col. 16 lines 17-29, detailing an exemplary treatment thereof.  
For purposes of compact prosecution, Applicant is cautioned that if the 112(a) rejection of claims 8, 9 and 12-14 is overcome by an amendment reciting the reaction of a gadolinium oxide with a gas comprising sulfur atoms, with or without the presence of Al2O-3, the above teachings of Takagimi et al. would be relied upon under a new ground(s) of rejection necessitated by such amendment. 
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Fukugawa et al. (JP 2007-223880 A) is a cited reference of interest that teaches and evidences alumina specific surface areas overlapping and encompassing the claimed ranges of 0.3-11 m2/g and 0.3-7.2 m2/g are typical, well known and routine in the art (Fukugawa et al. teaches alpha-alumina typically has a BET specific surface area of up to 10 m2/g, para. 0037).  
Fukuhara et al. (US 2010/0032611) is a cited reference of interest that teaches and evidences alumina specific surface areas overlapping and encompassing the claimed ranges of 0.3-11 m2/g and 0.3-7.2 m2/g are typical, well known and routine in the art (Fukuhara et al. teaches commercial alpha-alumina has a typical BET specific surface area of preferably at least 0.3 m2/g to less than 12 m2/g, para. 0081-0084).
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 3, 2021